Peck, J.
delivered the opinion of tbe court. On the au~ thority of a series of adjudged cases in this state, to which there has been no dissenting opinion, so far as the cases have been examined, or are recollected: the court again determine, that in all cases where a specified number, or portion, of justices of the peace are required to be present, for any given purpose, the record should show, that such number constituted the court, otherwise any order or judgment of the court will be void.
The case before the court, was an appropriation of public money, to the use of an individual; and is one of those cases, where, by statutory provision, a specified number of justices are required tobe upon the bench. That a competent number were present, is not shown by the record; the order is, therefore, a nullity. It was void without the rescinding order; which, supposing it could be made ata subsequent term, was wholly useless.
We do not decide whether the county court have the power to make appropriations of public money, independently of any authority, given in express terms by the legislature, for books and stationary furnished by a clerk, for the use of the court, and which may be necessary to enable him to perform his official duties — that question is not raised by the record.
Judgment affirmed.